                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA



  TRACY D. WARD CIVIL ACTION

  VERSUS

  OUR LADY OF THE LAKE HOSPITAL, NO: 18-00454-BAJ-RLB
  INC.

                               RULING AND ORDER

      Before the Court is the Motion for Summary Judgment (Doc. 37) filed by

Defendant. Plaintiff has filed a response in opposition (Doc. 52). For the following

reasons, the Motion for Summary Judgment (Doc. 37) is GRANTED.

   I. FACTUAL BACKGROUND

      According to the allegations of the Complaint, Plaintiff is deaf and requires

auxiliary aids and services to communicate effectively in a medical setting. (Doc. 1

at 4). Plaintiff sought emergency medical treatment at Defendant's emergency room


on June 16, 2015 and May 14-15, 2016. Id. On both occasions, Defendant's staff


failed to offer Plaintiff an American Sign Language (ASL) interpreter. (Id. at 4-5).

Plaintiff filed the instant action on April 11, 2018. (Id. at 11). Plaintiff brought a

claim under Section 1557 of the Patient Protection and Affordable Care Act, alleging

discrimination on the basis of disability. (M at 2 (citing 42 U.S.C. § 18116)).

   II. LEGAL STANDARD

         The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a


                                           1
matter of law." Fed. R. Civ. P. 56(a). In determining whether the movant is entitled


to summary judgment, the court views the facts in the light most favorable to the

nonmovant and draws all reasonable inferences in the nonmovant's favor. Coleman


v. Hous. Indep, Sch. Dist., 113 F.3d 528, 533 (5th Ch\ 1997).

      After a proper motion for summary judgment is made, the nonmovant must


set forth specific facts showing there is a genuine issue for trial." Anderson v. Liberty


Lobby, Inc., 477 U.S. 242, 250 (1986) (internal citations omitted). At that moment,

the court does not evaluate the credibility of witnesses, weigh the evidence, or resolve


factual disputes. Int'l Shortstop, Inc. v. Rally's, Inc., 939 F.2d 1257, 1263 (5th Cii\

1991), cert. denied, 502 U.S. 1059 (1992). However, if the evidence in the record is

such that a reasonable jury, drawing all inferences in favor of the non-moving party,


could arrive at a verdict in that party's favor, the motion for summary judgment


must be denied. Id.


      The nonmovant s burden is not satisfied by some metaphysical doubt as to the

material facts, or by conclusory allegations, unsubstantiated assertions, or a mere


scintilla of evidence. Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)

(internal quotations omitted). Summary judgment is appropriate if the nonmovant

"fails to make a showing sufficient to establish the existence of an. element essential


to that party's case." Celotex Corp, v. Catrett, 477 U.S. 317, 322 (1986).


   III. DISCUSSION

      Defendant argues that summary judgment should be granted because

Plaintiffs claims are untimely. Section 1557 prohibits discrimination by any health




                                           2
program or activity, any part of which is receiving federal financial assistance. Vega-


Rniz v. Northwell Health, No. 19CV0537DRHAYS, 2020 WL 207949, at *2 (E.D.N.Y.

Jan. 14, 2020) (citing 42 U.S.C. § 18116(a)). Rather than Grafting a new

discrimination prohibition wholesale, Section 1557 borrows from four preexisting

anti-discrimination statutes: Title VI of the Civil Rights Act of 1964, which prohibits

discrimination on the basis of race, Title IX of the Education Amendments of 1972,

which prohibits discrimination on the basis of gender, the Age Discrimination Act,

and Section 504 of the Rehabilitation Act of 1973, which prohibits discrimination on

the basis of disability. Palacios v. MedStar Health, Inc., 298 F. Supp. 3d 87, 90

(D.D.C. 2018) (citing 42 U.S.C. § 18116(a)). Specifically, the enforcement mechanisms

provided for by these statutes applies for purposes of violations of Section 1557. Id.

However, Section 1557 does not provide a statute of limitations. Id. The Court must

therefore determine the appropriate statute of limitations to apply.

      For purposes of this case, the relevant anti-discrimination statute is Section


504 of the Rehabilitation Act. This is due to the fact that Plaintiff alleges

discrimination on the basis of disability. (Doc. 1 at 2). The Fifth Circuit has held

that claims under the Rehabilitation Act are subject to the relevant state s limitations

period for personal injury actions. Frame a City of Arlington, 657 F.3d 215, 237 (5th

Cir. 2011). In Louisiana, the applicable prescriptive period is one year. La. Civ. Code


Ann. art. 3492. Plaintiff therefore had one year to bring her claim. Because she filed

her complaint on April 11, 2018, more than two years after her June 16, 2015

emergency room visit, and more than a year after her May 14-15, 2016 emergency
room visit, her claim is untimely. See Vega-Ruiz, 2020 WL 207949, at *4 (applying

the state statute of limitations to a Section 1557 claim). Thus, Defendant's motion

for summary judgment must be granted.


   IV. CONCLUSION

      Accordingly,

      IT IS ORDERED that Plaintiffs' Motion for Partial Summary Judgment

(Doc. 37) is GRANTED.




                                                        4*
                                                       24^
                         Baton Rouge, Louisiana, this A- l day of January, 2020.




                                                   .ft.
                                      JUDGE BRIAN AfJACjtSON
                                      UNITED STATES TTF5TRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
